DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s filed on 03/22/2022 in which claims 1, 8, and 11 were amended, claims 14-20 are withdrawn has been entered of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwack (US Pub. 2011/0026337) in view of Jung (US Pub. 2010/0202189).
Regarding claim 1, Fig. 1 of Kwack discloses an apparatus comprising: 
a memory array comprising a plurality of banks [11 to 14]; 
a first plurality of main data lines [LIO_up0, LIOB_up0, LIO_up2, LIOB_up2] coupled to at least a first subset of the plurality of banks [11 and 13] and configured to 
a second plurality of main data lines [LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3] coupled to a second subset of the plurality of banks [12 and 14] and configured to provide write data [during writing operation, driver 22 and 24 provide write data to banks 12 and 14, paragraphs 0006 and 0007] to the second subset of the plurality of banks [12 and 14], wherein a length of the second plurality of main data lines is less than a length of the first plurality of main data lines [as shows in Fig. 1, LIO_dn1 & LIOB_dn1 are shorter than main data lines LIO_up0 & LIOB_up0].
Kwack does not specifically disclose a plurality of local data lines, a plurality of sub-amplifiers coupled between the plurality of local data lines and the first plurality of main data lines and the second plurality of main data lines, a plurality of bit lines coupled to memory cells of the memory array, and a plurality of sense amplifiers coupled between the local data lines and the bit lines. However, Fig. 4 of Jung discloses a plurality of local data lines [LIO and LIOB], a plurality of sub-amplifiers [as disclosed in paragraph 0071, there is an amplifier (not shown) couples between local data lines (LIO, LIOB) and main data lines (GIO and GIOB), or similar to LD SA in Fig. 6 of JUN (US Pub. 2012/0195146)] coupled between the plurality of local data lines [LIO and LIOB] and the first plurality of main data lines and the second plurality of main data lines [GIO and GIOB], a plurality of bit lines [BL and BLB] coupled to memory cells of the memory array [11], and a plurality of sense amplifiers [13] coupled between the local data lines [LIO and LIOB] and the bit lines [BL and BLB]. 

Regarding claim 3, Fig. 1 of Kwack discloses wherein the second plurality of main data lines [LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3] are further configured to receive read data [during reading operation, drivers 22 and 24 output data from banks from the second subset of the plurality of banks [banks 12 and 14].
Regarding claim 4, Fig. 1 of Kwack discloses a selection circuit [since there are 4 pair of data and not all of them are selected at a same time, a selector is inherently in the circuit to select a pair of data lines] configured to selectively couple individual ones of the first plurality of main data lines [LIO_up0, LIOB_up0, LIO_up2, LIOB_up2] and individual ones of the second plurality of main data lines [LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3] to corresponding ones of a plurality of data sense amplifiers [within drivers 21 to 24, paragraph 0007].
Regarding claim 5, Fig. 1 and Fig. 2 of Kwack discloses a first plurality of write drivers [21 and 22] coupled to the first plurality of main data lines [LIO_up0, LIOB_up0, LIO_up2, LIOB_up2] and enabled by a first write enable signal [signal output from a controller similar to 400 in Fig. 2]; and a second plurality of write drivers [22 and 24] coupled to the second plurality of main data lines [LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3] and enabled by a second write enable signal [signal output from a controller similar to 400 in Fig. 2].
Regarding claim 6, Fig. 1 of Kwack discloses wherein individual ones of the first plurality of main data lines lines [LIO_up0, LIOB_up0, LIO_up2, LIOB_up2] and individual ones of the second plurality of main data lines [LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3] are arranged in an alternating pattern over the memory array [clearly shows in Fig. 1, first data line pair, second data line pair, first data line pair, and then second data line pair pattern].
Regarding claim 7, Fig. 1 of Kwack discloses wherein the apparatus further comprises shield lines [horizontal lines at top and bottom of each bank] aligned with the second plurality of main data lines [[LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3] extending over the first subset of the plurality of banks.
Regarding claim 8, Fig. 1 of Kwack discloses apparatus comprising: 
a memory array comprising a plurality of banks [11, 12, 13, and 14]; 
a first plurality of main data lines [LIO_up0, LIOB_up0, LIO_up2, LIOB_up2]  coupled to the plurality of banks [11 and 13] and configured to receive read data [during reading operation, read data from banks 11 and 13 are output to first data lines [paragraphs 0006 and 0007] from the plurality of banks [11 and 13]; and 
a second plurality of main data lines [LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3] coupled to a subset of the plurality of banks [12 and 14] and configured to provide write data to the subset of the plurality of banks [during writing operation, driver 22 and 24 provide write data to banks 12 and 14, paragraphs 0006 and 0007].
Kwack does not specifically disclose a plurality of local data lines, a plurality of sub-amplifiers coupled between the plurality of local data lines and the first plurality of main data lines and the second plurality of main data lines, a plurality of bit lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jung’s memory device having sub-sense amplifier such that Kwack memory device having multiple banks and multiple main data operate to sense data input and output to the memory cell.
Regarding claims 11-13, Kwack discloses all invention, but does not specifically disclose, wherein each of the sub-amplifiers comprises: a first transistor having a first node coupled to a local data line of the plurality of local data lines and a second node coupled to a main data line of the second plurality of main data lines; and a second transistor having a first node coupled to a main data line of the first plurality of main data lines and a second node coupled to a third transistor, wherein the plurality of local data lines provide the write data to and the read data from the subset of the plurality of banks, and wherein the sub-amplifier is configured to couple the main data line of the first plurality of main data lines to the local data line during a read operation and to couple the main data line of the second plurality of main data lines to the local data line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jung’s memory device having sub-sense amplifier such that Kwack memory device having multiple banks and multiple main data operate to sense data input and output to the memory cell.

Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwack (US Pub. 2011/0026337) in view of Jung (US Pub. 2010/0202189) and further in view of Park et al. (US Pub. 2010/0329053).
Regarding claims 2 and 9, Kwack discloses all claimed invention, but does not specifically disclose wherein the first plurality of main data lines are further coupled to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Park’s memory device having main data lines couple to plurality of banks such that Kwack memory device having multiple banks operate to use same data line pairs to input and output data to multiple banks. 
Regarding claim 10, Fig. 1 of Kwack discloses a read/write amplifier [within 21, 22, 23, and 24] coupled to the first plurality of main data lines [LIO_up0, LIOB_up0, LIO_up2, LIOB_up2] and the second plurality of main data lines [LIO_dn1, LIOB_dn1, LIO_dn3 and LIOB_dn3], wherein the remaining set of the plurality of banks [11 and 13] are farther from the read/write amplifier [21 to 24] than the subset of the plurality of banks.
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Kwack in view of Jung does not specifically disclose a plurality of local data lines, a plurality of sub-amplifiers coupled between the plurality of local data lines and the first plurality of main data lines and the second plurality of main data lines, a plurality of bit lines coupled to memory cells of the memory array, and a plurality of sense amplifiers coupled between the local data lines and the bit lines. However, Fig. 4 of Jung discloses a plurality of local data lines [LIO and LIOB], a plurality of sub-amplifiers [as disclosed in paragraph 0071, there is an amplifier (not shown) couples between local data lines (LIO, LIOB) and main data lines (GIO and GIOB)] coupled between the plurality of local data lines [LIO and LIOB] and the first plurality of main data lines and the second plurality of main data lines [GIO and GIOB], a plurality of bit lines [BL and BLB] coupled to memory cells of the memory array [11], and a plurality of sense amplifiers [13] coupled between the local data lines [LIO and LIOB] and the bit lines [BL and BLB]. 
Therefore, all applicant’s arguments were fully considered, they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANTHAN TRAN/Primary Examiner, Art Unit 2825